Citation Nr: 0011490	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  99-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for malaria.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 until 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 Rating Decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO denied the 
veteran's claims for service connection for malaria, 
headaches and a psychiatric disorder.  

The veteran raised the issue of entitlement to service 
connection for a leg disorder in his initial April 1998 
claim.  Since there has been no review of the veteran's claim 
by the RO, this issue has not been developed for appellate 
review.  It is therefore referred to the RO for appropriate 
disposition.

The Board will remand for the issuance of a statement of the 
case the issues of entitlement to service connection for back 
disorder, prostate gland disorder and stomach disorder.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he has malaria, or residuals therefrom.

2.  The veteran has not submitted competent medical evidence 
establishing a nexus between his headaches and his service.

3.  The veteran has not submitted competent medical evidence 
establishing that he has a psychiatric disorder.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for malaria is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disabilities, which he contends are related to his World War 
II service.

Attempts to obtain the veteran's service medical records have 
not been fruitful, it appears that his records may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The fact that the 
veteran's service medical records are not available is not 
fatal to the veteran's claim.  Smith v. Derwinski, 2 Vets. 
App. 147 (1992).  Since the veteran's service medical records 
are missing, VA's duty to assist and the duty to provide 
reasons and bases for its findings and conclusions is 
heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
analysis of the veteran's claim was undertaken with these 
duties and obligations in mind.

Service connection may be granted for disability that is 
attributable to military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Therefore, service 
connection may be granted for a disability resulting from 
disease, or injury, incurred in, or aggravated by, active 
military service.

Service connection may be granted notwithstanding the lack of 
a diagnosis in service, or within one year thereafter, if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . ."  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim to be 
well grounded, there must be (1) competent medical evidence 
of a current disability; (2) lay or medical evidence, as 
appropriate, of incurrence or aggravation of a disease or 
injury in service; and (3) competent medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

The veteran presents private medical records, which he 
asserts support his claims of service connection for the 
identified disorders.  However, the veteran's private medical 
records do not indicate that he has a current diagnosis of 
malaria or psychiatric disorder.  Therefore, the Board is 
unable to find an entitlement to service connection for 
either of these disorders because they fail the "current 
disability" test contained in Epps.

A private medical record dated in 1986, reveals complaints of 
early morning headaches of a few weeks duration.  In June 
1997, it was reported that the veteran had frontal headaches 
of three weeks duration.  The record also indicates a 
questionable diagnosis of sinusitis.  A computerized 
tomography scan (CT Scan) of the brain in June 1997, revealed 
asymmetrical atrophy with a possible vascular compromise 
involving the left cerebellar hemisphere.  A carotid doppler 
also conducted in June 1997, indicated mild atherosclerotic 
vascular disease bilaterally.  In July 1997, the records 
indicate that the headaches have continued, but the examiner 
notes, "...these are relatively new headaches for him, and he 
hasn't had a headache in four years..."  At that time there 
is no mention of the possible diagnosis of sinusitis.

The veteran contends that he had headaches while in service.  
However, he has provided no medical evidence that provide any 
nexus between his current diagnosis of headaches and his 
service.  To make his claim well grounded, the veteran would 
need a medical opinion providing a nexus between his 
headaches and his service.  The remoteness of time from 
service of the medical opinion would not necessarily matter, 
as long as the medical evidence relates the current 
disability to service.  See 38 C.F.R. § 3.303(d); Godfrey, 
supra.  The veteran was involved in several areas of active 
combat, and combat status is accordingly acknowledged.  See 
38 U.S.C.A. § 1154(b)(West 1991); 38 C.F.R. § 3.304(1999).  
However, 38 U.S.C.A. § 1154(b) does not serve to eliminate 
the medical nexus requirement.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  Even granting combat status, the 
veteran must provide satisfactory medical evidence of a 
relationship between his service and his current disorders.  
He has not done so.  In the absence of such specific 
medical evidence, the Board finds that the claims are not 
well grounded.  See Epps.


ORDER

A well grounded claim not having been presented, entitlement 
to service connection for malaria, or residuals therefrom, is 
denied.

A well grounded claim not having been presented, entitlement 
to service connection for headaches is denied.

A well grounded claim not having been presented, entitlement 
to service connection for a psychiatric disorder is denied.



REMAND

The Board notes that in an April 1999 rating action the RO 
denied entitlement to service connection for a back disorder, 
prostate gland disorder and stomach disorder.  In April 1999, 
the RO notified the veteran of its decision.  In April 1999, 
the veteran filed a notice of disagreement.  A subsequent, 
more specific, notice of disagreement was received by the RO 
in May 1999.  

The record before the Board does not reflect that a statement 
of the case has been issued regarding the denials of service 
connection for a back disorder, prostate gland disorder and 
stomach disorder.  In Manlicon the U.S. Court of Appeals for 
Veterans Claims (Court) indicated that in a case which a 
veteran expressed a disagreement in writing with a RO 
decision and the RO failed to issue a statement of the case, 
the Board should remand the issue to the RO, not refer it 
there, for issuance of a statement of the case.  Accordingly, 
the case is REMANDED for the following action:

The RO should furnish the veteran a 
statement of the case as to his claim of 
entitlement for service connection for a 
back disorder, prostate gland disorder 
and stomach disorder.

The claim should not be returned to the Board unless the 
veteran files a timely substantive appeal.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals



 

